                                       UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF WASHINGTON

  Name, Address, Telephone Numbers, and Washington State Bar Number (if applicable)     CASE NO.:   19-14269-TWD
 Lesley D. Bohleber, 49150
 4375 Jutland Drive, Suite 200                                                          CHAPTER:    13
 P.O. Box 17933
 San Diego, CA 92177-0933




  In re:
           Robert Allen Wean, Jr.




                         REQUEST TO BE ADDED OR REMOVED FROM
                     COURTESY NOTIFICATION OF ELECTRONIC FILING (NEF)

          Request Courtesy Notification of Electronic Filing. I am a n E CF pa rt i c ipa n t an d I wis h to receive
     courtesy electronic notice of all documents filed in the above referenced case. I understand the courtesy
     electronic notification will be delivered via the Court’s Case Management/Electronic Filing (CM/ECF) system as a
     Notice of Electronic Filing (NEF) and that I must be a registered user of the Court’s CM/ECF system to be eligible
     for courtesy NEFs.

     I understand it is my responsibility to use the correct ECF event to add myself to the above referenced case via
     CM/ECF in order to receive a courtesy NEF.

     I further understand this request DOES NOT impose any obligation on the Court, the debtors or any other party in
     the case to deliver courtesy copies of any orders, pleadings or other documents entered on the docket by mail,
     telephone, facsimile, or any other means of electronic transmission.

     I will use the CM/ECF docket event “Request for Courtesy Notice of Electronic Filing (NEF).”

          Request Removal from Courtesy Notification of Electronic Filing. By selecting this option, I am
     indicating that I no longer wish to receive courtesy notification of any documents, orders or pleadings entered on
     the docket in the above referenced case.

     I will use CM/ECF docket event “Request for Removal from Courtesy Notice of Electronic Filing (NEF).”

     (WARNING: This form must be used to be added or removed from receiving Courtesy NEFs and may
     NOT be used in place of Substitution of Attorney form F 2090-1.4)



Dated: 12/18/2019                                                          /s/Lesley Bohleber
                                                                            Signature



Courtesy NEF
Local Forms W.D. Wash. Bankr., Form 10
Eff. 04/16
            Case 19-14269-TWD                   Doc 15        Filed 12/18/19          Ent. 12/18/19 10:52:48   Pg. 1 of 1
